        Case: 3:19-cv-00949-jdp Document #: 18 Filed: 10/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MARVIN L. CARTER,

        Petitioner,
                                                       Case No. 19-cv-949-jdp
   v.

REED RICHARDSON,

        Respondent.


                      AMENDED JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent Reed Richardson dismissing Marvin L. Carter’s petition for a writ of

habeas corpus under 28 U.S.C. § 2254 without prejudice.




        /s/                                                    10/8/2020
        Peter Oppeneer, Clerk of Court                           Date
